DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
The following is a Final Office Action for Application Serial Number: 16/947,551, filed on August 06, 2020.  In response to Examiner’s Non-Final Rejection of May 12, 2022, Applicant on August 09, 2022, amended claims 1, 6, 8, 12, 15 and 17. Claims 1-20 are pending in this application and have been rejected below.

Response to Amendment
Applicant's amendments are acknowledged. 

The 35 U.S.C. 101 rejection of claims 1-20 are hereby withdrawn pursuant to Applicant's arguments and amendments. 

The 35 U.S.C. 112 rejection of claims 1-20 are hereby maintained in light of Applicant’s amendments to claims 1, 8 and 15. 

The 35 U.S.C. § 103 rejections are amended in light of Applicant’s arguments and amendments.

Response to Arguments
Applicant's Arguments/Remarks filed August 09, 2022 (hereinafter Applicant Remarks) have been fully considered but are not persuasive. Applicant’s Remarks will be addressed herein below in the order in which they appear in the response filed August 09, 2022.

Regarding the 35 U.S.C. 112 rejection, Applicant states without acquiescing in this rejection, but merely to expedite prosecution, Applicant amends claims 1-20 to address the Examiner's concerns. Thus, claims 1-20 are definite under 35 U.S.C. § 112(b). 
Accordingly, Applicant respectfully requests that the Examiner reconsider and withdraw the rejection of claims 1-20 under 35 U.S.C. § 112(b).

In response, Examiner respectfully disagrees and finds the amendments do not address the limitations in question. Thus, the 35 U.S.C. 112(b) rejection is maintained.

Applicant’s arguments, see pg. 22-23, filed August 09, 2020, with respect to the rejection(s) of claims 1-20 under 35 U.S.C. 103 have been fully considered. However, upon further consideration, a new ground(s) of rejection is made. Applicant’s arguments are considered moot because they are directed to newly amended subject matter and do not apply to the combination of references being used in the current rejection.  Please refer to the 35 U.S.C. 103 rejection for further explanation and rationale. 






35 USC § 101 – Claim Analysis
Claim 1 is eligible under 35 U.S.C. 101 because the combination of additional elements integrates the abstract idea into a practical application. The claims as a whole implements certain methods of organizing human activity (e.g. commercial interactions and fundamental economic principle or practices) in a specific manner that sufficiently limits the abstract idea of predicting the success rate of a project of developing a new product to the practical application of retraining a machine learning model based on a predicted success rate of a current project and predicting additional variables for the predictive model based on the retrained machine learning model. For at least these reasons, the claim is not direct to an abstract idea. Claims 8 and 15 integrate the abstract idea into a practical application for similar reasons as recited for claim 1. Thus, claims 1-20 are eligible under 35 U.S.C. 101 as being directed to statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 (similarly claims 8 and 15) recites the broad recitation: 
wherein the one or more variables include one or more of:
a quantity of historical projects of an entity associated with developing the new product and that developed the historical products, a quantity of industry projects identified in the industry data, relevancy factors indicating relevancies between the current project and the historical projects and indicating relevancies between the current project and the industry projects, recency factors indicating how recent the historical projects are, compared to the current project and indicating how recent the industry projects are, compared to the current project, success rates of the historical projects and the industry projects, or percent deviations from an initial objective defined for the current project, from an initial cost defined for the current project, and from an initial timeline defined for the current project, 

and the claim also recites: 
processing, by the device, the one or more variables, with the predictive model, to predict a predicted success rate of the current project based on formula utilization a combination of the relevancy factors and the recency factors with a variable of the one or more variables
 
which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shrivastava et al., U.S. Publication No. 2019/0378048 [hereinafter Shrivastava], in view of Gregory et al., U.S. Publication No. 2018/0144351 [hereinafter Gregory], and further in view of Sullivan et al., U.S. Patent No. 10,554,817 [hereinafter Sullivan]. 

Referring to Claim 1, Shrivastava teaches: 
A method, comprising:
providing, by a device and to one or more client devices and server devices, one or more tools to enable development of a new product via the one or more client devices and server devices (Shrivastava, [0058]), “The computing device 600 may… provide network connectivity… to one or more other servers and/or client devices (e.g., mobile devices, desktop computers, or laptop computers)”; (Shrivastava, Fig. 6, [0011]), “computing device… to predict performance of a target entity”; 
receiving, by the device and from the one or more tools, current project data identifying a current project for developing the new product (Shrivastava, [0017]), “the performance prediction computing system 100 receives an identification of a "target entity," the entity for which a performance prediction is requested, and initiates a training entity selection phase”; (Shrivastava, [0016]), “a target entity (e.g., a company, a product, a sports team)”; 
receiving, by the device, historical project data identifying historical projects for developing historical products (Shrivastava, [0016]), “training data is selected from other products having similar characteristics (e.g., similar products, similar markets). The training data itself can include a wide variety of known entity data (e.g., marketing histories, distribution channels schedules, product reviews)…”;
receiving, by the device, industry data identifying one or more of:
industry trends associated with the new product, market intelligence associated with the new product, crowdsourced ideas associated with the new product, or potential customers associated with the new product (Shrivastava, [0016]), “training data is selected from other products having similar characteristics (e.g., similar products, similar markets). The training data itself can include… query intents relating to the training products, and available performance results (e.g., quarterly product sales results, product adoption timelines)”; (Shrivastava, [0034]); 
processing, by the device, the current project data, the historical project data, and the industry data, with a machine learning model (Shrivastava, [0017]), “the performance prediction computing system 100 receives an identification of a "target entity," the entity for which a performance prediction is requested, and initiates a training entity selection phase…”; (Shrivastava, [0021]; [0027]); 
wherein the one or more variables include one or more of:
a quantity of historical projects of an entity associated with developing the new product and that developed the historical products, a quantity of industry projects identified in the industry data, relevancy factors indicating relevancies between the current project and the historical projects and indicating relevancies between the current project and the industry projects, recency factors indicating how recent the historical projects are, compared to the current project and indicating how recent the industry projects are, compared to the current project, success rates of the historical projects and the industry projects, or percent deviations from an initial objective defined for the current project, from an initial cost defined for the current project, and from an initial timeline defined for the current project (Shrivastava, [0015]), “provides a more scalable and objective approach by collecting large volumes of data (e.g., from a query-URL click graph and entity knowledge graphs), selecting relevant training entities based on this data, extracting relevant training data based on this data, and extracting query intents for a target entity based on this data”; (Shrivastava, [0018]), “The training entity selection condition is set to identify entities bearing relevant similarities to the target entity and designate them as "training entities" in the performance prediction for the target entity…”; and 
processing, by the device, the one or more variables, with the predictive model, to predict a predicted success rate of the current project based on formula utilization a combination of the relevancy factors and the recency factors with a variable of the one or more variables (Shrivastava, [0024]; [0027]); (Shrivastava, [0013]-[0014]), “a performance prediction system is to define success conditions… the machine learning model may be trained to predict the likelihood of the target entity satisfying that success condition… machine learning, classification refers to identifying to which set of a set of categories a new observation belongs, on the basis of a training data set containing observations for which the categories of membership are already known (or "labeled"). An unlabeled observation refers to an observation for which the category of membership is unknown. Labeled observations may include or be stored in association with metadata that particularly identifies the category attributed to the observation. When machine learning is applied to performance prediction about a target entity, a machine learning model is trained using training data of similar entities (e.g., companies or products)”; (Shrivastava, [0043]; [0050]). 
Shrivastava teaches using a trained machine learning model in a prediction stage to predict performance of a target entity using extracted entity metadata and generated query intents pertaining to that entity, to generate performance results for the target entity (see par. 0031), but Shrivastava does not explicitly teach: 
wherein the one or more tools are used by the one or more client devices and server devices to develop the new product and include one or more of: cost and resource optimization tools, project roadmap and scheduling tools, or planning, selection, and prioritization tools; 
to identify one or more variables for a predictive model; and 
performing, by the device, one or more actions based on the predicted success rate of the current project, wherein the one or more actions comprise: determining one or more instructions associated with a change for the current project based on the predicted success rate, causing the change for the current project to be implemented via the one or more tools based on the one or more tools executing the one or more instructions, monitoring whether an implementation of the change satisfies a compliance threshold, and performing an additional action based on the change satisfying a compliance threshold; 
retraining, by the device, the machine learning model based on the predicted success rate of the current project; and 
predicting, by the device and using the retrained machine learning model, one or more other variables for the predictive model.
However Gregory teaches:
to identify one or more variables for a predictive model (Gregory, [0078]), “insight platform 230 may use machine learning techniques to analyze data (e.g., training data, such as historical data, etc.) and create models”; (Gregory, [0074]), “insight platform 230 may use a machine learning technique to determine particular data elements for which to determine data element scores. For example, insight platform 230 may receive information that identifies known data elements that are associated with a known particular type of entity, may correlate the known data elements and the known particular type of entity (e.g., to train a model). Additionally, insight platform 230 may receive information that identifies an entity (e.g., for which to determine a market index), and may determine data elements to be used to determine the market index (e.g., based on the model)”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the predictions in Shrivastava to include the model limitation as taught by Gregory. The motivation for doing this would have been to improve the method of predicting the performance of a target entity using a machine learning model in Shrivastava (see par. 0003) to efficiently include the results of identifying a potential market based on various factors and data (see Gregory par. 0001).
Shrivastava teaches using a trained machine learning model in a prediction stage to predict performance of a target entity using extracted entity metadata and generated query intents pertaining to that entity, to generate performance results for the target entity (see par. 0031), but Shrivastava does not explicitly teach: 
wherein the one or more tools are used by the one or more client devices and server devices to develop the new product and include one or more of: cost and resource optimization tools, project roadmap and scheduling tools, or planning, selection, and prioritization tools; 
performing, by the device, one or more actions based on the predicted success rate of the current project, wherein the one or more actions comprise: determining one or more instructions associated with a change for the current project based on the predicted success rate, causing the change for the current project to be implemented via the one or more tools based on the one or more tools executing the one or more instructions, monitoring whether an implementation of the change satisfies a compliance threshold, and performing an additional action based on the change satisfying a compliance threshold, 
retraining, by the device, the machine learning model based on the predicted success rate of the current project; and 
predicting, by the device and using the retrained machine learning model, one or more other variables for the predictive model.

However Sullivan teaches: 
wherein the one or more tools are used by the one or more client devices and server devices to develop the new product and include one or more of: cost and resource optimization tools, project roadmap and scheduling tools, or planning, selection, and prioritization tools (Sullivan, [col. 4, ln. 54-64]), “… Feedback and/or results of predictive analysis may be used to provide insights on subsequent projects. For example, at the beginning of the contact workflow, the system may use the data model, pattern data, or other previously generated predictive data to identify users that are required to collaborate on the workflow, users that should not be included in the project, an expected amount of time required to complete the project, an expected amount of time a particular user will spend on the project, and the like”, Examiner considers “required time to complete a project” to be cost; 
performing, by the device, one or more actions based on the predicted success rate of the current project, wherein the one or more actions comprise: determining one or more instructions associated with a change for the current project based on the predicted success rate, causing the change for the current project to be implemented via the one or more tools based on the one or more tools executing the one or more instructions, monitoring whether an implementation of the change satisfies a compliance threshold, and performing an additional action based on the change satisfying a compliance threshold (Sullivan, [col. 4, ln. 21-44]), “the system may use the predictive data to identify and configure one or more predictive actions designed to reduce the amount of collaborative activity that a particular user must manually perform, for example to further a contact workflow. In some embodiments, a predictive action may be automatically performed by the system, recommended by the system to the user (i.e., in a notification sent to a console, user interface, or remote device), or both (i.e., recommended in the notification, and then automatically performed when the recommendation is accepted). In some embodiments, the type and parameters of a predictive action may be determined from log information, aggregated activity data of the user, or behavior pattern data…”; (Sullivan, [col. 19, ln. 22-49]), 
retraining, by the device, the machine learning model based on the predicted success rate of the current project (Sullivan, [col. 22, ln. 5-15]), “metrics may pertain to activity-based patterns, and the relevant parameters recorded in interaction records may include the type of interaction, and the use of optional parameters for certain activities (e.g., whether different values for an optional intent attribute cause different actions to be performed). In some embodiments, any of the metrics may further include the parameters of interaction records that describe feedback to previously identified predictive actions, as described above, so that the machine learning engine 266 may account for the feedback and further refine the resulting predictive data”; (Sullivan, [col. 13, ln. 46-67]), “The contact center service 102 may produce feedback, automatically and/or based on user input, that indicates whether the automated service agent 104 and/or the generated contact workflow that the agent 104 executes are fulfilling customer expectations…The feedback… may be sent directly to the automated service agent engine 128, which may incorporate the feedback into the data model(s) using the machine learning engine/data modeling algorithms. For example, the machine learning engine may be retrained using the feedback to improve the thresholds or other aspects of the data model”; and 
predicting, by the device and using the retrained machine learning model, one or more other variables for the predictive model (Sullivan, [col. 22, ln. 16-44]), “the machine learning engine 266 may perform any suitable machine learning and/or other data modeling process(es) to metrics in the parsed data to produce predictive data describing the behavior patterns in the respective activity… The machine learning engine 266 may be configured to search for deeper differentiation based on metrics identifying a pattern within an identified pattern. The resulting predictive data may describe or represent one or more data models of the available sets of aggregate activity data. The data models may use a model contact workflow as a reference, to which the data models associate the analyzed metrics…When new aggregated activity data or other user information relevant to the data model(s) is available, the system may re-apply the data modeling technique(s) to integrate the new data into the predictive data and update the corresponding data model(s). Any generated predictive data may be sent to the service automation system 220 for processing into predictive actions as described above”; (Sullivan, [col. 4, ln. 6-20]), “the system may apply one or more machine learning and/or other data modeling techniques to the pattern data and/or the aggregated activity data to produce the predictive data. For example, the system may perform a market basket analysis of the activity-based metrics in the pattern data to identify combinations of actions that are highly likely to be performed by a user close together in time; the system may generate, as predictive data, a data model including instructions to the system or one of its subsystems to take one or more actions in response to the user performing one or more of the actions in the identified combinations. When new aggregated activity data or pattern data is available, the system may re-apply the data modeling technique(s) to integrate the new data into the predictive data and update the corresponding data model”; (Sullivan, [col. 12, ln. 21-35]), “…. the system may re-apply the data modeling technique(s) to integrate the new data into the predictive data and update the corresponding data model. In some embodiments, the automated service agent engine 128 may determine various parameters for classifiers, feature vectors, and other data elements for configuring machine learning algorithms to operate on the aggregated activity data…The automated service agent engine 128 may send the aggregated activity data and the configuration parameters to the machine learning service 166, receiving back the data model, pattern data, and other predictive data”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the machine learning in Shrivastava to include the tool, actions and retraining limitations as taught by Sullivan. The motivation for doing this would have been to improve the method of predicting the performance of a target entity using a machine learning model in Shrivastava (see par. 0003) to efficiently include the results of optimizing workflows based on behavior patterns in user activity (see Sullivan col. 33, ln. 66-67).

Referring to Claim 2, the combination of Shrivastava in view of Gregory in view of Sullivan teaches the method of claim 1. Shrivastava further teaches: 
wherein receiving the current project data comprises one or more of:
receiving concept development data associated with the new product; receiving planning data associated with the new product; receiving design data associated with the new product; receiving prototyping data associated with the new product; receiving testing data associated with the new product; or receiving pilot launch data associated with the new product (Shrivastava, [0029], “the machine learning model 108 can be trained using pre-milestone entity data ("observations")… in the case of predicting sales performance of a target product, data elements such as the time since product launch… the timing and perspective of product reviews and consumer reactions in one quarter may be relevant influencers of product performance in a future quarter”; (Shrivastava, [0016]), “training data is selected from other products having similar characteristics (e.g., similar products, similar markets). The training data itself can include… query intents relating to the training products, and available performance results (e.g., quarterly product sales results, product adoption timelines)”. 

Referring to Claim 4, the combination of Shrivastava in view of Gregory in view of Sullivan teaches the method of claim 1. Shrivastava further teaches:
wherein processing the current project data, the historical project data, and the industry data, with the machine learning model, to identify the one or more variables for the predictive model comprises:
processing the current project data, the historical project data, and the industry data, with the machine learning model (Shrivastava, [0017]; [0021]; [0027]), to identify one or more of:
a quantity of historical projects of an entity associated with developing the new product and that developed the historical products, a quantity of industry projects identified in the industry data, relevancy factors indicating relevancies between the current project and the historical projects and relevancies between the current project and the industry projects, recency factors indicating how recent the historical projects are, compared to the current project, and how recent the industry projects are, compared to the current project, success rates of the historical projects, success rates of the industry projects, a percent deviation from an initial objective defined for the current project, a percent deviation from an initial cost defined for the current project, or a percent deviation from an initial timeline defined for the current project (Shrivastava, [0015]), “provides a more scalable and objective approach by collecting large volumes of data (e.g., from a query-URL click graph and entity knowledge graphs), selecting relevant training entities based on this data, extracting relevant training data based on this data, and extracting query intents for a target entity based on this data”; (Shrivastava, [0018]), “The training entity selection condition is set to identify entities bearing relevant similarities to the target entity and designate them as "training entities" in the performance prediction for the target entity…”.
Shrivastava teaches using a trained machine learning model in a prediction stage to predict performance of a target entity using extracted entity metadata and generated query intents pertaining to that entity, to generate performance results for the target entity (see par. 0031), but Shrivastava does not explicitly teach: 
to identify one or more variables for a predictive model. 
However Gregory teaches:
to identify one or more variables for a predictive model (Gregory, [0078]), “insight platform 230 may use machine learning techniques to analyze data (e.g., training data, such as historical data, etc.) and create models”; (Gregory, [0074]), “insight platform 230 may use a machine learning technique to determine particular data elements for which to determine data element scores. For example, insight platform 230 may receive information that identifies known data elements that are associated with a known particular type of entity, may correlate the known data elements and the known particular type of entity (e.g., to train a model). Additionally, insight platform 230 may receive information that identifies an entity (e.g., for which to determine a market index), and may determine data elements to be used to determine the market index (e.g., based on the model)”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the predictions in Shrivastava to include the model limitation as taught by Gregory. The motivation for doing this would have been to improve the method of predicting the performance of a target entity using a machine learning model in Shrivastava (see par. 0003) to efficiently include the results of identifying a potential market based on various factors and data (see Gregory par. 0001).

Referring to Claim 5, the combination of Shrivastava in view of Gregory in view of Sullivan teaches the method of claim 1. Shrivastava teaches using a trained machine learning model in a prediction stage to predict performance of a target entity using extracted entity metadata and generated query intents pertaining to that entity, to generate performance results for the target entity (see par. 0031), but Shrivastava does not explicitly teach: 
wherein processing the one or more variables, with the predictive model, to predict the predicted success rate of the current project comprises:
processing, with the predictive model, one or more of:
a quantity of historical projects of an entity associated with developing the new product and that developed the historical products, a quantity of industry projects identified in the industry data, relevancy factors indicating relevancies between the current project and the historical projects and relevancies between the current project and the industry projects, recency factors indicating how recent the historical projects are, compared to the current project, and how recent the industry projects are, compared to the current project, success rates of the historical projects, success rates of the industry projects, a percent deviation from an initial objective defined for the current project, a percent deviation from an initial cost defined for the current project, or a percent deviation from an initial timeline defined for the current project, to predict the predicted success rate of the current project.

However Gregory teaches: 
wherein processing the one or more variables, with the predictive model, to predict the predicted success rate of the current project comprises:
processing, with the predictive model, one or more of:
a quantity of historical projects of an entity associated with developing the new product and that developed the historical products, a quantity of industry projects identified in the industry data, relevancy factors indicating relevancies between the current project and the historical projects and relevancies between the current project and the industry projects, recency factors indicating how recent the historical projects are, compared to the current project, and how recent the industry projects are, compared to the current project, success rates of the historical projects, success rates of the industry projects, a percent deviation from an initial objective defined for the current project, a percent deviation from an initial cost defined for the current project, or a percent deviation from an initial timeline defined for the current project, to predict the predicted success rate of the current project (Gregory, [0087]), “insight platform 230 may compare the utilization value and a utilization indicator (e.g., an average utilization associated with other areas, or the like)…”; (Gregory, [0090]), “insight platform 230 may cause a budget associated with an entity to be updated based on the market index…”; (Gregory, [0086]; [0062]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the models in Shrivastava to include the prediction limitation as taught by Gregory. The motivation for doing this would have been to improve the method of predicting the performance of a target entity using a machine learning model in Shrivastava (see par. 0003) to efficiently include the results of identifying a potential market based on various factors and data (see Gregory par. 0001).

Referring to Claim 6, the combination of Shrivastava in view of Gregory in view of Sullivan teaches the method of claim 1. Shrivastava teaches training a machine learning model to predict success of a new product (see par. 0016), but Shrivastava does not explicitly teach: 
wherein performing the one or more actions comprises one or more of:
providing, for display, information identifying the predicted success rate of the current project; determining the change for the current project based on the predicted success rate, and causing the change to be implemented via the one or more tools; or implementing an action plan for the current project based on the predicted success rate, and monitoring execution of the action plan.

However Gregory teaches: 
wherein performing the one or more actions comprises one or more of:
providing, for display, information identifying the predicted success rate of the current project; determining the change for the current project based on the predicted success rate, and causing the change to be implemented via the one or more tools; or implementing an action plan for the current project based on the predicted success rate, and monitoring execution of the action plan (Gregory, [0090]), “insight platform 230 may cause a budget associated with an entity to be updated based on the market index. For example, insight platform 230 may identify a particular area in which the entity may operate (e.g., based on a market index), and may cause a budget to be updated to accommodate the particular area”; (Gregory, [0089]), “insight platform 230 may coordinate user devices 210 based on the market index. For example, insight platform 230 may coordinate user devices 210 (e.g., coordinate calendar applications associated with user devices 210 to schedule a meeting), and may provide information identifying a market index, data element scores, or the like (e.g., to be displayed in association with a calendar application or to be displayed at the meeting). In this way, a user may receive an indication that a meeting has been scheduled to discuss the market index, an area, and/or data elements scores”; (Gregory, [0021]; [0083]-[0084]; [0093]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the success predictions in Shrivastava to include the action limitations as taught by Gregory. The motivation for doing this would have been to improve the method of predicting the performance of a target entity using a machine learning model in Shrivastava (see par. 0003) to efficiently include the results of identifying a recommendation as to whether an entity should perform an action in association with a particular area (see Gregory par. 0084).

Referring to Claim 7, the combination of Shrivastava in view of Gregory in view of Sullivan teaches the method of claim 1. Shrivastava teaches training a machine learning model to predict success of a new product (see par. 0016), but Shrivastava does not explicitly teach: 
wherein performing the one or more actions comprises one or more of:
calculating, and providing for display, information identifying a return on investment for the current project based on the predicted success rate; determining a return on investment recommendation for the current project based on the predicted success rate, and causing the return on investment recommendation to be implemented via the one or more tools; or retraining the machine learning model based on the predicted success rate.

However Gregory teaches: 
wherein performing the one or more actions comprises one or more of:	
calculating, and providing for display, information identifying a return on investment for the current project based on the predicted success rate; determining a return on investment recommendation for the current project based on the predicted success rate, and causing the return on investment recommendation to be implemented via the one or more tools; or retraining the machine learning model based on the predicted success rate (Gregory, [0086]), “insight platform 230 may determine an indicator value, such as a value that identifies a potential revenue associated with an area (e.g., revenue that may be realized if an entity operates in the area), a value that identifies an operating profit, a value that identifies a contribution margin, a value that identifies an operating margin, or the like”; (Gregory, [0095]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the models in Shrivastava to include the action limitations as taught by Gregory. The motivation for doing this would have been to improve the method of predicting the performance of a target entity using a machine learning model in Shrivastava (see par. 0003) to efficiently include the results of identifying a recommendation as to whether an entity should perform an action in association with a particular area (see Gregory par. 0084).

Referring to Claim 8, Shrivastava teaches: 
A device, comprising:
one or more memories (Shrivastava, [0055]);
one or more processors, communicatively coupled to the one or more memories (Shrivastava, [0055]), “The computing device 600 includes one or more processor(s) 602, and a memory 604”, configured to:
provide, to one or more client devices and server devices, one or more tools to enable development of a new product via the one or more client devices and server devices (Shrivastava, [0058]), “The computing device 600 may… provide network connectivity… to one or more other servers and/or client devices (e.g., mobile devices, desktop computers, or laptop computers)”; (Shrivastava, Fig. 6, [0011]), “computing device… to predict performance of a target entity”; 
receive, from the one or more tools, current project data identifying a current project for developing the new product (Shrivastava, [0017]), “the performance prediction computing system 100 receives an identification of a "target entity," the entity for which a performance prediction is requested, and initiates a training entity selection phase”; (Shrivastava, [0016]), “a target entity (e.g., a company, a product, a sports team)”;
receive historical project data identifying historical projects for developing historical products (Shrivastava, [0016]), “training data is selected from other products having similar characteristics (e.g., similar products, similar markets). The training data itself can include a wide variety of known entity data (e.g., marketing histories, distribution channels schedules, product reviews)…”;
receive industry data associated with the new product (Shrivastava, [0016]), “training data is selected from other products having similar characteristics (e.g., similar products, similar markets). The training data itself can include… query intents relating to the training products, and available performance results (e.g., quarterly product sales results, product adoption timelines)”; (Shrivastava, [0034]); 
process the current project data, the historical project data, and the industry data, with a machine learning model (Shrivastava, [0017]), “the performance prediction computing system 100 receives an identification of a "target entity," the entity for which a performance prediction is requested, and initiates a training entity selection phase…”; (Shrivastava, [0021]; [0027]); 
wherein the machine learning model is trained based on:
prior project data identifying a prior project for developing a prior product, the historical project data, and particular industry data associated with the prior product (Shrivastava, [0016]), “…The performance prediction computing system 100 is configured to training a machine learning model to predict performance… of a target entity (e.g., a company, a product, a sports team) based on training data obtained from an arbitrary number of other ("training") entities in the same or similar domain… to train a machine learning model to predict success of a new product, training data is selected from other products having similar characteristics (e.g., similar products, similar markets). The training data itself can include a wide variety of known entity data (e.g., marketing histories, distribution channels schedules, product reviews), query intents relating to the training products, and available performance results…”; (Shrivastava, [0013]); and 
process the one or more variables, with the predictive model, to predict a predicted success rate of the current project (Shrivastava, [0013]), “a performance prediction system is to define success conditions… the machine learning model may be trained to predict the likelihood of the target entity satisfying that success condition”; (Shrivastava, [0043]; [0050]). 
Shrivastava teaches using a trained machine learning model in a prediction stage to predict performance of a target entity using extracted entity metadata and generated query intents pertaining to that entity, to generate performance results for the target entity (see par. 0031), but Shrivastava does not explicitly teach: 
to identify one or more variables for a predictive model; 
wherein the one or more tools are used by the one or more client devices and server devices to develop the new product and include one or more of: cost and resource optimization tools, project roadmap and scheduling tools, or planning, selection, and prioritization tools; 
perform one or more actions based on the predicted success rate of the current project;
determining one or more instructions associated with a change for the current project based on the predicted success rate, causing the change for the current project to be implemented via the one or more tools based on the one or more tools executing the one or more instructions, monitoring whether an implementation of the change satisfies a compliance threshold, and performing an additional action based on the change satisfying a compliance threshold; 
retrain the machine learning model based on the predicted success rate of the current project; and 
predict, using the retrained machine learning model, one or more other variables for the predictive model.

However Gregory teaches: 
to identify one or more variables for a predictive model (Gregory, [0078]), “insight platform 230 may use machine learning techniques to analyze data (e.g., training data, such as historical data, etc.) and create models”; (Gregory, [0074]), “insight platform 230 may use a machine learning technique to determine particular data elements for which to determine data element scores. For example, insight platform 230 may receive information that identifies known data elements that are associated with a known particular type of entity, may correlate the known data elements and the known particular type of entity (e.g., to train a model). Additionally, insight platform 230 may receive information that identifies an entity (e.g., for which to determine a market index), and may determine data elements to be used to determine the market index (e.g., based on the model)”; and 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the predictions in Shrivastava to include the model limitation as taught by Gregory. The motivation for doing this would have been to improve the method of predicting the performance of a target entity using a machine learning model in Shrivastava (see par. 0003) to efficiently include the results of identifying a potential market based on various factors and data (see Gregory par. 0001).
Shrivastava teaches using a trained machine learning model in a prediction stage to predict performance of a target entity using extracted entity metadata and generated query intents pertaining to that entity, to generate performance results for the target entity (see par. 0031), but Shrivastava does not explicitly teach: 
wherein the one or more tools are used by the one or more client devices and server devices to develop the new product and include one or more of: cost and resource optimization tools, project roadmap and scheduling tools, or planning, selection, and prioritization tools; 
perform one or more actions based on the predicted success rate of the current project;
determining one or more instructions associated with a change for the current project based on the predicted success rate, causing the change for the current project to be implemented via the one or more tools based on the one or more tools executing the one or more instructions, monitoring whether an implementation of the change satisfies a compliance threshold, and performing an additional action based on the change satisfying a compliance threshold; 
retrain the machine learning model based on the predicted success rate of the current project; and 
predict, using the retrained machine learning model, one or more other variables for the predictive model.

However Sullivan teaches: 
wherein the one or more tools are used by the one or more client devices and server devices to develop the new product and include one or more of: cost and resource optimization tools, project roadmap and scheduling tools, or planning, selection, and prioritization tools (Sullivan, [col. 4, ln. 54-64]), “… Feedback and/or results of predictive analysis may be used to provide insights on subsequent projects. For example, at the beginning of the contact workflow, the system may use the data model, pattern data, or other previously generated predictive data to identify users that are required to collaborate on the workflow, users that should not be included in the project, an expected amount of time required to complete the project, an expected amount of time a particular user will spend on the project, and the like”, Examiner considers “required time to complete a project” to be cost; 
perform one or more actions based on the predicted success rate of the current project (Sullivan, [col. 4, ln. 21-44]), “the system may use the predictive data to identify and configure one or more predictive actions designed to reduce the amount of collaborative activity that a particular user must manually perform, for example to further a contact workflow. In some embodiments, a predictive action may be automatically performed by the system, recommended by the system to the user (i.e., in a notification sent to a console, user interface, or remote device), or both (i.e., recommended in the notification, and then automatically performed when the recommendation is accepted). In some embodiments, the type and parameters of a predictive action may be determined from log information, aggregated activity data of the user, or behavior pattern data…”; (Sullivan, [col. 19, ln. 22-49]); 
determining one or more instructions associated with a change for the current project based on the predicted success rate, causing the change for the current project to be implemented via the one or more tools based on the one or more tools executing the one or more instructions, monitoring whether an implementation of the change satisfies a compliance threshold, and performing an additional action based on the change satisfying a compliance threshold (Sullivan, [col. 31, ln. 28-63]), “… predicting the progress of execution of the contact workflow, and monitoring a series of interactions executing the workflow to determine whether the data model is correct. At 722, the system may receive a request and determine that the request initiates a new execution of the contact workflow… the system may then monitor the ongoing interactions to determine whether they satisfy the prediction (i.e., conform to the expected activity). For example, the system may receive subsequent (i.e., after initiating request) requests to perform new interactions associated with the contact workflow; while receiving the subsequent requests, the system monitors the new execution of the contact workflow to determine whether the data model is satisfied or violated by the new interactions. At 730, responsive to a determination that the data model is violated by the new interactions, or responsive to an indication that the automated service agent reached a workflow state for transitioning the contact to a human agent, the system may generate a notification in a user interface indicating that a human agent should take over execution of the contact workflow and send the user interface to a computing device associated with an available user agent or to a contact queue if no user agent is available”;  (Sullivan, [col. 19, ln. 22-49]); (Sullivan, [col. 32, ln. 38-53])”; 
retrain the machine learning model based on the predicted success rate of the current project (Sullivan, [col. 22, ln. 5-15]), “metrics may pertain to activity-based patterns, and the relevant parameters recorded in interaction records may include the type of interaction, and the use of optional parameters for certain activities (e.g., whether different values for an optional intent attribute cause different actions to be performed). In some embodiments, any of the metrics may further include the parameters of interaction records that describe feedback to previously identified predictive actions, as described above, so that the machine learning engine 266 may account for the feedback and further refine the resulting predictive data”; (Sullivan, [col. 13, ln. 46-67]), “The contact center service 102 may produce feedback, automatically and/or based on user input, that indicates whether the automated service agent 104 and/or the generated contact workflow that the agent 104 executes are fulfilling customer expectations…The feedback… may be sent directly to the automated service agent engine 128, which may incorporate the feedback into the data model(s) using the machine learning engine/data modeling algorithms. For example, the machine learning engine may be retrained using the feedback to improve the thresholds or other aspects of the data model”; and 
predict, using the retrained machine learning model, one or more other variables for the predictive model (Sullivan, [col. 22, ln. 16-44]), “the machine learning engine 266 may perform any suitable machine learning and/or other data modeling process(es) to metrics in the parsed data to produce predictive data describing the behavior patterns in the respective activity… The machine learning engine 266 may be configured to search for deeper differentiation based on metrics identifying a pattern within an identified pattern. The resulting predictive data may describe or represent one or more data models of the available sets of aggregate activity data. The data models may use a model contact workflow as a reference, to which the data models associate the analyzed metrics…When new aggregated activity data or other user information relevant to the data model(s) is available, the system may re-apply the data modeling technique(s) to integrate the new data into the predictive data and update the corresponding data model(s). Any generated predictive data may be sent to the service automation system 220 for processing into predictive actions as described above”; (Sullivan, [col. 4, ln. 6-20]), “the system may apply one or more machine learning and/or other data modeling techniques to the pattern data and/or the aggregated activity data to produce the predictive data. For example, the system may perform a market basket analysis of the activity-based metrics in the pattern data to identify combinations of actions that are highly likely to be performed by a user close together in time; the system may generate, as predictive data, a data model including instructions to the system or one of its subsystems to take one or more actions in response to the user performing one or more of the actions in the identified combinations. When new aggregated activity data or pattern data is available, the system may re-apply the data modeling technique(s) to integrate the new data into the predictive data and update the corresponding data model”; (Sullivan, [col. 12, ln. 21-35]), “…. the system may re-apply the data modeling technique(s) to integrate the new data into the predictive data and update the corresponding data model. In some embodiments, the automated service agent engine 128 may determine various parameters for classifiers, feature vectors, and other data elements for configuring machine learning algorithms to operate on the aggregated activity data…The automated service agent engine 128 may send the aggregated activity data and the configuration parameters to the machine learning service 166, receiving back the data model, pattern data, and other predictive data”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the machine learning in Shrivastava to include the tool, actions and retraining limitations as taught by Sullivan. The motivation for doing this would have been to improve the method of predicting the performance of a target entity using a machine learning model in Shrivastava (see par. 0003) to efficiently include the results of optimizing workflows based on behavior patterns in user activity (see Sullivan col. 33, ln. 66-67).

Referring to Claim 10, the combination of Shrivastava in view of Gregory in view of Sullivan teaches the device of claim 8. Shrivastava teaches performance prediction computing system configured to training a machine learning model to predict performance of a target entity (see par. 0016), but Shrivastava does not explicitly teach:
wherein the one or more processors, when performing the one or more actions, are configured to:
determine one or more changes for the current project based on the predicted success rate;
cause the one or more changes to be implemented via the one or more tools;
determine an updated predicted success rate of the current project based on causing the one or more changes to be implemented; and
perform one or more additional actions based on the updated predicted success rate of the current project.
However Gregory teaches: 
wherein the one or more processors, when performing the one or more actions, are configured to:
determine one or more changes for the current project based on the predicted success rate (Gregory, [0095]), “insight platform 230 may receive additional information based on providing a recommendation and/or causing an action to be performed. For example, assume that insight platform 230 causes an action to be performed in association with a particular area”; (Gregory, [0090]), “insight platform 230 may cause a budget associated with an entity to be updated based on the market index. For example, insight platform 230 may identify a particular area in which the entity may operate (e.g., based on a market index), and may cause a budget to be updated to accommodate the particular area (e.g., may allocate resources towards operations associated with the area or may prevent resources from being allocated towards operations associated with the area or other areas); 
cause the one or more changes to be implemented via the one or more tools (Gregory, [0095]), “… assume that insight platform 230 causes an action to be performed in association with a particular area”;
determine an updated predicted success rate of the current project based on causing the one or more changes to be implemented (Gregory, [0095]), “insight platform 230 may receive additional information (e.g., revenue information, or the like), and may implement a machine learning technique to update one or more models (e.g., models that may be used to determine market indices, models that may be used to generate recommendation information, or the like)”’ and
perform one or more additional actions based on the updated predicted success rate of the current project (Gregory, [0095]), “insight platform 230 may receive additional information (e.g., revenue information, or the like), and may implement a machine learning technique to update one or more models (e.g., models that may be used to determine market indices, models that may be used to generate recommendation information, or the like). In this way, processor and/or memory resources of user devices 210 and/or insight platform 230 may be conserved by utilizing actual results to determine more accurate recommendations”; (Gregory, [0078]-[0079]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the predictions in Shrivastava to include the action limitations as taught by Gregory. The motivation for doing this would have been to improve the method of predicting the performance of a target entity using a machine learning model in Shrivastava (see par. 0003) to efficiently include the results of determining more accurate recommendations (see Gregory par. 0095).

Referring to Claim 13, the combination of Shrivastava in view of Gregory in view of Sullivan teaches the device of claim 8. Shrivastava teaches training a machine learning model to predict success of a new product (see par. 0016), but Shrivastava does not explicitly teach: 
wherein the one or more tools include one or more of:
a cross-process linkage tool, a scenario modeling tool, a benchmarking tool, a what if workflow tool, a budget simulation tool, an alarm generation tool, a reporting tool, a bottleneck identification tool, or a root cause analysis tool.

However Gregory teaches: 
wherein the one or more tools include one or more of:
a cross-process linkage tool, a scenario modeling tool, a benchmarking tool, a what if workflow tool, a budget simulation tool, an alarm generation tool, a reporting tool, a bottleneck identification tool, or a root cause analysis tool. (Gregory, [0090]), “insight platform 230 may cause a budget associated with an entity to be updated based on the market index. For example, insight platform 230 may identify a particular area in which the entity may operate (e.g., based on a market index), and may cause a budget to be updated to accommodate the particular area”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the success predictions in Shrivastava to include the budget limitations as taught by Gregory. The motivation for doing this would have been to improve the method of predicting the performance of a target entity using a machine learning model in Shrivastava (see par. 0003) to efficiently include the results of identifying a recommendation as to whether an entity should perform an action in association with a particular area (see Gregory par. 0084).

Referring to Claim 14, the combination of Shrivastava in view of Gregory in view of Sullivan teaches the device of claim 8. Shrivastava teaches training a machine learning model to predict success of a new product (see par. 0016), but Shrivastava does not explicitly teach: 
wherein the one or more processors, when performing the one or more actions, are configured to one of:
cease implementation of the current project based on the predicted success rate; modify implementation of the current project based on the predicted success rate; or continue implementation of the current project based on the predicted success rate.

However Gregory teaches: 
wherein the one or more processors, when performing the one or more actions, are configured to one of:
cease implementation of the current project based on the predicted success rate; modify implementation of the current project based on the predicted success rate; or continue implementation of the current project based on the predicted success rate (Gregory, [0090]), “insight platform 230 may cause a budget associated with an entity to be updated based on the market index. For example, insight platform 230 may identify a particular area in which the entity may operate (e.g., based on a market index), and may cause a budget to be updated to accommodate the particular area (e.g., may allocate resources towards operations associated with the area or may prevent resources from being allocated towards operations associated with the area or other areas)”; (Gregory, [0093]), “insight platform 230 may cause an action to be performed in association with an area based on a market index… (e.g.,… cause information to be disseminated to related entities, cause funding to be requested, cause another entity to be notified of the operation, cause supplies and/or materials to be ordered, cause personnel to be scheduled to perform an action, or the like), or may prevent the entity from operating in the area (e.g., may prevent the entity from continuing to operate in the area, or the like)”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the success predictions in Shrivastava to include the action limitations as taught by Gregory. The motivation for doing this would have been to improve the method of predicting the performance of a target entity using a machine learning model in Shrivastava (see par. 0003) to efficiently include the results of identifying a recommendation as to whether an entity should perform an action in association with a particular area (see Gregory par. 0084).

Referring to Claim 15, Shrivastava teaches: 
A non-transitory computer-readable medium storing instructions (Shrivastava, [0076]), the instructions comprising:
one or more instructions that, when executed by one or more processors (Shrivastava, [0076]), cause the one or more processors to:
provide, to one or more client devices and server devices, one or more tools to enable development of a new product via the one or more client devices and server devices (Shrivastava, [0058]), “The computing device 600 may… provide network connectivity… to one or more other servers and/or client devices (e.g., mobile devices, desktop computers, or laptop computers)”; (Shrivastava, Fig. 6, [0011]), “computing device… to predict performance of a target entity”; 
receive, from the one or more tools, current project data identifying a current project for developing the new product (Shrivastava, [0017]), “the performance prediction computing system 100 receives an identification of a "target entity," the entity for which a performance prediction is requested, and initiates a training entity selection phase”; (Shrivastava, [0016]), “a target entity (e.g., a company, a product, a sports team)”;
receive historical project data identifying historical projects for developing historical products (Shrivastava, [0016]), “training data is selected from other products having similar characteristics (e.g., similar products, similar markets). The training data itself can include a wide variety of known entity data (e.g., marketing histories, distribution channels schedules, product reviews)…”;
receive industry data associated with the new product (Shrivastava, [0016]), “training data is selected from other products having similar characteristics (e.g., similar products, similar markets). The training data itself can include… query intents relating to the training products, and available performance results (e.g., quarterly product sales results, product adoption timelines)”; (Shrivastava, [0034]);
process the current project data, the historical project data, and the industry data, with a machine learning model (Shrivastava, [0017]), “the performance prediction computing system 100 receives an identification of a "target entity," the entity for which a performance prediction is requested, and initiates a training entity selection phase…”; (Shrivastava, [0021]; [0027]); and 
process the one or more variables, with the predictive model, to predict a predicted success rate of the current project (Shrivastava, [0013]), “a performance prediction system is to define success conditions… the machine learning model may be trained to predict the likelihood of the target entity satisfying that success condition”; (Shrivastava, [0043]; [0050]). 
Shrivastava teaches using a trained machine learning model in a prediction stage to predict performance of a target entity using extracted entity metadata and generated query intents pertaining to that entity, to generate performance results for the target entity (see par. 0031), but Shrivastava does not explicitly teach: 
to identify one or more variables for a predictive model;
retrain the machine learning model based on the predicted success rate of the current project; 
process, using the retrained machine learning model, the current project data, the historical project data, and the industry data to predict additional variables for the predictive model; 
perform one or more actions based on the predicted success rate of the current project, where the one or more actions comprise: determining additional instructions associated with a change for the current project based on the predicted success rate, causing the change for the current project to be implemented via the one or more tools based on the one or more tools executing the additional instructions, monitoring whether the implementation of the change satisfies a compliance threshold, and performing an additional action based on the change satisfying a compliance threshold; 
retrain the machine learning model based on the predicted success rate of the current project; and 
predict, using the retrained machine learning model, one or more other variables for the predictive model.

However Gregory teaches:
to identify one or more variables for a predictive model (Gregory, [0078]), “insight platform 230 may use machine learning techniques to analyze data (e.g., training data, such as historical data, etc.) and create models”; (Gregory, [0074]), “insight platform 230 may use a machine learning technique to determine particular data elements for which to determine data element scores. For example, insight platform 230 may receive information that identifies known data elements that are associated with a known particular type of entity, may correlate the known data elements and the known particular type of entity (e.g., to train a model). Additionally, insight platform 230 may receive information that identifies an entity (e.g., for which to determine a market index), and may determine data elements to be used to determine the market index (e.g., based on the model)”; and 
perform one or more actions based on the predicted success rate of the current project (Gregory, [0021]), “the insight platform may cause user devices to perform an action based on the market index…the insight platform may cause an action to be performed in association with the area based on the market index (e.g., 10)…enabling the entity to identify particular geographic areas that may yield particular revenue, may enable the entity to gain market share, or the like”; (Gregory, [0084]), “may permit and/or cause recommendation information to be generated based on the market index. For example, recommendation information may include information that identifies a recommendation as to whether an entity should perform an action in association with a particular area (e.g., offer an item, develop items to be provided, etc.)”; (Gregory, [0011]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the predictions in Shrivastava to include the model and action limitations as taught by Gregory. The motivation for doing this would have been to improve the method of predicting the performance of a target entity using a machine learning model in Shrivastava (see par. 0003) to efficiently include the results of identifying a potential market based on various factors and data (see Gregory par. 0001).
Shrivastava teaches using a trained machine learning model in a prediction stage to predict performance of a target entity using extracted entity metadata and generated query intents pertaining to that entity, to generate performance results for the target entity (see par. 0031), but Shrivastava does not explicitly teach: 
retrain the machine learning model based on the predicted success rate of the current project; 
process, using the retrained machine learning model, the current project data, the historical project data, and the industry data to predict additional variables for the predictive model; 
perform one or more actions based on the predicted success rate of the current project, where the one or more actions comprise: determining additional instructions associated with a change for the current project based on the predicted success rate, causing the change for the current project to be implemented via the one or more tools based on the one or more tools executing the additional instructions, monitoring whether the implementation of the change satisfies a compliance threshold, and performing an additional action based on the change satisfying a compliance threshold; 
retrain the machine learning model based on the predicted success rate of the current project; and 
predict, using the retrained machine learning model, one or more other variables for the predictive model.

However Sullivan teaches: 
retrain the machine learning model based on the predicted success rate of the current project (Sullivan, [col. 22, ln. 5-15]), “metrics may pertain to activity-based patterns, and the relevant parameters recorded in interaction records may include the type of interaction, and the use of optional parameters for certain activities (e.g., whether different values for an optional intent attribute cause different actions to be performed). In some embodiments, any of the metrics may further include the parameters of interaction records that describe feedback to previously identified predictive actions, as described above, so that the machine learning engine 266 may account for the feedback and further refine the resulting predictive data”; (Sullivan, [col. 13, ln. 46-67]), “The contact center service 102 may produce feedback, automatically and/or based on user input, that indicates whether the automated service agent 104 and/or the generated contact workflow that the agent 104 executes are fulfilling customer expectations…The feedback… may be sent directly to the automated service agent engine 128, which may incorporate the feedback into the data model(s) using the machine learning engine/data modeling algorithms. For example, the machine learning engine may be retrained using the feedback to improve the thresholds or other aspects of the data model”; 
process, using the retrained machine learning model, the current project data, the historical project data, and the industry data to predict additional variables for the predictive model (Sullivan, [col. 12, ln. 24-35]), “the automated service agent engine 128 may determine various parameters for classifiers, feature vectors, and other data elements for configuring machine learning algorithms to operate on the aggregated activity data. In some embodiments, the computing resource service provider may provide in the environment 101 one or more machine learning services 166 that the automated service agent engine 128 communicates with. The automated service agent engine 128 may send the aggregated activity data and the configuration parameters to the machine learning service 166, receiving back the data model, pattern data, and other predictive data”; (Sullivan, [col. 3, ln. 63]-[col. 4, ln. 20]), “… create and maintain a data store containing predictive data describing anticipated activity of various users based on the identified behavior patterns. The predictive data may include pattern data describing the identified behavior patterns… the system may apply one or more machine learning and/or other data modeling techniques to the pattern data and/or the aggregated activity data to produce the predictive data. For example, the system may perform a market basket analysis of the activity-based metrics in the pattern data to identify combinations of actions that are highly likely to be performed by a user close together in time; the system may generate, as predictive data, a data model including instructions to the system or one of its subsystems to take one or more actions in response to the user performing one or more of the actions in the identified combinations. When new aggregated activity data or pattern data is available, the system may re-apply the data modeling technique(s) to integrate the new data into the predictive data and update the corresponding data model”; (Sullivan, [col. 22, ln. 16-44]); 
perform one or more actions based on the predicted success rate of the current project, where the one or more actions comprise: determining additional instructions associated with a change for the current project based on the predicted success rate, causing the change for the current project to be implemented via the one or more tools based on the one or more tools executing the additional instructions, monitoring whether the implementation of the change satisfies a compliance threshold, and performing an additional action based on the change satisfying a compliance threshold (Sullivan, [col. 4, ln. 21-44]), “the system may use the predictive data to identify and configure one or more predictive actions designed to reduce the amount of collaborative activity that a particular user must manually perform, for example to further a contact workflow. In some embodiments, a predictive action may be automatically performed by the system, recommended by the system to the user (i.e., in a notification sent to a console, user interface, or remote device), or both (i.e., recommended in the notification, and then automatically performed when the recommendation is accepted). In some embodiments, the type and parameters of a predictive action may be determined from log information, aggregated activity data of the user, or behavior pattern data…”; (Sullivan, [col. 19, ln. 22-49]), 
retrain the machine learning model based on the predicted success rate of the current project (Sullivan, [col. 22, ln. 5-15]); (Sullivan, [col. 13, ln. 46-67])”; and 
predict, using the retrained machine learning model, one or more other variables for the predictive model (Sullivan, [col. 22, ln. 16-44]), “the machine learning engine 266 may perform any suitable machine learning and/or other data modeling process(es) to metrics in the parsed data to produce predictive data describing the behavior patterns in the respective activity… The machine learning engine 266 may be configured to search for deeper differentiation based on metrics identifying a pattern within an identified pattern. The resulting predictive data may describe or represent one or more data models of the available sets of aggregate activity data. The data models may use a model contact workflow as a reference, to which the data models associate the analyzed metrics…When new aggregated activity data or other user information relevant to the data model(s) is available, the system may re-apply the data modeling technique(s) to integrate the new data into the predictive data and update the corresponding data model(s). Any generated predictive data may be sent to the service automation system 220 for processing into predictive actions as described above”; (Sullivan, [col. 4, ln. 6-20]), “the system may apply one or more machine learning and/or other data modeling techniques to the pattern data and/or the aggregated activity data to produce the predictive data. For example, the system may perform a market basket analysis of the activity-based metrics in the pattern data to identify combinations of actions that are highly likely to be performed by a user close together in time; the system may generate, as predictive data, a data model including instructions to the system or one of its subsystems to take one or more actions in response to the user performing one or more of the actions in the identified combinations. When new aggregated activity data or pattern data is available, the system may re-apply the data modeling technique(s) to integrate the new data into the predictive data and update the corresponding data model”; (Sullivan, [col. 12, ln. 21-35]), “… the system may re-apply the data modeling technique(s) to integrate the new data into the predictive data and update the corresponding data model. In some embodiments, the automated service agent engine 128 may determine various parameters for classifiers, feature vectors, and other data elements for configuring machine learning algorithms to operate on the aggregated activity data…The automated service agent engine 128 may send the aggregated activity data and the configuration parameters to the machine learning service 166, receiving back the data model, pattern data, and other predictive data”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the machine learning in Shrivastava to include the model and action limitations as taught by Sullivan. The motivation for doing this would have been to improve the method of predicting the performance of a target entity using a machine learning model in Shrivastava (see par. 0003) to efficiently include the results of optimizing workflows based on behavior patterns in user activity (see Sullivan col. 33, ln. 66-67).

Referring to Claim 16, the combination of Shrivastava in view of Gregory in view of Sullivan teaches the non-transitory computer-readable medium of claim 15. Shrivastava teaches using a trained machine learning model in a prediction stage to predict performance of a target entity using extracted entity metadata and generated query intents pertaining to that entity, to generate performance results for the target entity (see par. 0031), but Shrivastava does not explicitly teach: 
wherein the one or more variables include one or more of:
a quantity of historical projects of an entity associated with developing the new product and that developed the historical products, a quantity of industry projects identified in the industry data, relevancy factors indicating relevancies between the current project and the historical projects and relevancies between the current project and the industry projects, recency factors indicating how recent the historical projects are, compared to the current project, and how recent the industry projects are, compared to the current project, success rates of the historical projects, success rates of the industry projects, a percent deviation from an initial objective defined for the current project, a percent deviation from an initial cost defined for the current project, or a percent deviation from an initial timeline defined for the current project (Shrivastava, [0015]), “provides a more scalable and objective approach by collecting large volumes of data (e.g., from a query-URL click graph and entity knowledge graphs), selecting relevant training entities based on this data, extracting relevant training data based on this data, and extracting query intents for a target entity based on this data”; (Shrivastava, [0018]), “The training entity selection condition is set to identify entities bearing relevant similarities to the target entity and designate them as "training entities" in the performance prediction for the target entity…”.

Referring to Claim 17, the combination of Shrivastava in view of Gregory in view of Sullivan teaches the non-transitory computer-readable medium of claim 15. Shrivastava teaches training a machine learning model to predict success of a new product (see par. 0016), but Shrivastava does not explicitly teach: 
wherein the one or more instructions, that cause the one or more processors to perform the one or more actions, cause the one or more processors to one or more of:
provide, for display, information identifying the predicted success rate of the current project; determine the change for the current project based on the predicted success rate; implement an action plan for the current project based on the predicted success rate, and monitor execution of the action plan; calculate, and provide for display, information identifying a return on investment for the current project based on the predicted success rate; determine a return on investment recommendation for the current project based on the predicted success rate, and cause the return on investment recommendation to be implemented via the one or more tools; or retrain the machine learning model based on the predicted success rate.

However Gregory teaches: 
wherein the one or more instructions, that cause the one or more processors to perform the one or more actions, cause the one or more processors to one or more of:
provide, for display, information identifying the predicted success rate of the current project; determine the change for the current project based on the predicted success rate;  implement an action plan for the current project based on the predicted success rate, and monitor execution of the action plan; calculate, and provide for display, information identifying a return on investment for the current project based on the predicted success rate; determine a return on investment recommendation for the current project based on the predicted success rate, and cause the return on investment recommendation to be implemented via the one or more tools; or retrain the machine learning model based on the predicted success rate (Gregory, [0086]), “insight platform 230 may determine an indicator value, such as a value that identifies a potential revenue associated with an area (e.g., revenue that may be realized if an entity operates in the area), a value that identifies an operating profit, a value that identifies a contribution margin, a value that identifies an operating margin, or the like”; (Gregory, [0095]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the models in Shrivastava to include the action limitations as taught by Gregory. The motivation for doing this would have been to improve the method of predicting the performance of a target entity using a machine learning model in Shrivastava (see par. 0003) to efficiently include the results of identifying a recommendation as to whether an entity should perform an action in association with a particular area (see Gregory par. 0084).

Claim 18 disclose substantially the same subject matter as Claim 10, and is rejected using the same rationale as previously set forth.

Claim 19 disclose substantially the same subject matter as Claim 11, and is rejected using the same rationale as previously set forth.

Claim 20 disclose substantially the same subject matter as Claim 14, and is rejected using the same rationale as previously set forth.






Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shrivastava et al., U.S. Publication No. 2019/0378048 [hereinafter Shrivastava], in view of Gregory et al., U.S. Publication No. 2018/0144351 [hereinafter Gregory], in view of Sullivan et al., U.S. Patent No. 10,554,817 [hereinafter Sullivan], and further in view of Ross, U.S. Publication No. 2013/0179219 [hereinafter Ross]. 

Referring to Claim 3, the combination of Shrivastava in view of Gregory in view of Sullivan teaches the method of claim 1. Shrivastava teaches input data about a target entity used for performance predictions (see par. 0017), but the combination of Shrivastava in view of Gregory in view of Sullivan does not explicitly teach:  
wherein the historical project data includes historical project data of an entity associated with developing the new product and that developed the historical products.

However Ross teaches: 
wherein the historical project data includes historical project data of an entity associated with developing the new product and that developed the historical products (Ross, [0064]), “… analyze the feed data to determine patterns for future trends based on the feed data received from the feed provider 202. The analysis may determine patterns to predict future trends in the… product development fields… The patterns may be determined by data related to the toy development field, entities associated with toy development, secondary considerations, historic toy development and purchase data, and the like”; (Ross, [0059]), “the entity is the feed provider 202, the entity may provide data directly to the institution data system 210…the data provided from the entity may be its own propriety data, such as product development information, financial data, stock information”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the input data in Shrivastava to include the entity limitations as taught by Ross. The motivation for doing this would have been to improve the method of predicting the performance of a target entity using a machine learning model in Shrivastava (see par. 0003) to efficiently include the results of potential future trend determinants (see Ross par. 0005).

Referring to Claim 11, the combination of Shrivastava in view of Gregory in view of Sullivan teaches the device of claim 8. Shrivastava further teaches: 
wherein the one or more processors, when processing the one or more variables, with the predictive model, to predict the predicted success rate of the current project, are configured to:
determine historical relevancy factors indicating relevancies between the current project and the historical projects (Shrivastava, [0018]), “the performance prediction computing system 100 selects individual entities that satisfy a training entity selection condition. The training entity selection condition is set to identify entities bearing relevant similarities to the target entity and designate them as "training entities" in the performance prediction for the target entity…criteria relating to domain classifications (e.g., industry or product categorizations)…”; (Shrivastava, [0046])
determine industry relevancy factors indicating relevancies between the current project and the industry projects (Shrivastava, [0018]), “the performance prediction computing system 100 selects individual entities that satisfy a training entity selection condition. The training entity selection condition is set to identify entities bearing relevant similarities to the target entity and designate them as "training entities" in the performance prediction for the target entity…criteria relating to domain classifications (e.g., industry or product categorizations)…”; (Shrivastava, [0046])
determine historical recency factors indicating how recent the historical projects are, compared to the current project (Shrivastava, [0027]), “Many training data observations and labels are time-dependent, such that the entity data, query intents, and/or performance results are associated with a time of occurrence. As such, the training data 104 can be distributed along a timeline or a time series according to the occurrence time. The training data 104 may, therefore, be allocated into intervals of the time series associated with the corresponding entity…the performance predicting computing system 100 may allocate the training data 104 into intervals of a time series associated with the corresponding entity and use the time-factored training data to train the machine learning model 108”;
determine industry recency factors indicating how recent the industry projects are, compared to the current project (Shrivastava, [0027]), “Many training data observations and labels are time-dependent, such that the entity data, query intents, and/or performance results are associated with a time of occurrence. As such, the training data 104 can be distributed along a timeline or a time series according to the occurrence time. The training data 104 may, therefore, be allocated into intervals of the time series associated with the corresponding entity…the performance predicting computing system 100 may allocate the training data 104 into intervals of a time series associated with the corresponding entity and use the time-factored training data to train the machine learning model 108”;
determine first success rates of the historical projects (Shrivastava, [0037]), “For each target milestone, the time-factored aggregator 206 inputs to the trained machine learning model 208 target query intents allocated to the target entity in a target time interval before the target milestone. Success conditions 216, specifying conditions that represent success or degrees of success, are also input to the trained machine learning model 208. It should be understood that there may be multiple success conditions for each milestone of a target entity”; (Shrivastava, [0043]; [0050]); 
determine second success rates of the industry projects determine first success rates of the historical projects (Shrivastava, [0037]), “For each target milestone, the time-factored aggregator 206 inputs to the trained machine learning model 208 target query intents allocated to the target entity in a target time interval before the target milestone. Success conditions 216, specifying conditions that represent success or degrees of success, are also input to the trained machine learning model 208. It should be understood that there may be multiple success conditions for each milestone of a target entity”; (Shrivastava, [0043]; [0050]); 
determine a first percent deviation from an initial objective defined for the current project (Shrivastava, [0026]), “The training data 104 also includes performance results (or a metric characterizing whether and/or by how much certain performance results satisfy "success condition") obtained as "labels" (see success conditions 116 that are input to the machine learning model 108)”; (Shrivastava, [0028]), “training milestones may include without limitation funding events, product launches, marketing efforts, personnel changes, and market events”; (Shrivastava, [0034]), “predicting success of a new product, example query intents may include or relate to anticipate of product release, product release data, product comparisons in the press, reviews, prices”; 
determine a second percent deviation from an initial cost defined for the current project (Shrivastava, [0026]), “The training data 104 also includes performance results (or a metric characterizing whether and/or by how much certain performance results satisfy "success condition") obtained as "labels" (see success conditions 116 that are input to the machine learning model 108)”; (Shrivastava, [0027]), “if the specified success condition identifies a sales revenue level for a target product, then the training data 104 may include marketing dollars spent on the target product during the first quarter of the year and the corresponding sales revenue for that target product during the subsequent quart of the year”; (Shrivastava, [0028]), “training milestones may include without limitation funding events, product launches, marketing efforts, personnel changes, and market events”;
determine a third percent deviation from an initial timeline defined for the current project (Shrivastava, [0026]), “The training data 104 also includes performance results (or a metric characterizing whether and/or by how much certain performance results satisfy "success condition") obtained as "labels" (see success conditions 116 that are input to the machine learning model 108)”; (Shrivastava, [0028]), “training milestones may include without limitation funding events, product launches, marketing efforts, personnel changes, and market events”; (Shrivastava, [0034]), “predicting success of a new product, example query intents may include or relate to anticipate of product release, product release data, product comparisons in the press, reviews, prices”; (Shrivastava, [0029]); 
calculate the predicted success rate of the current project based on the quantity of industry projects, the historical relevancy factors, the industry relevancy factors, the historical recency factors, the industry recency factors, the first success rates, the second success rates, the first percent deviation, the second percent deviation, and the third percent deviation (Shrivastava, [0043]), “the time-factored aggregator 306 receives the query intent time series 311 for the target entity and allocates the query intents to target intervals in the time series relative to a target milestone. For each target milestone, aggregated pre-milestone intents 330 are submitted to the machine learning model 308 to predict whether the target entity will satisfy a success condition based on its query intent time series… The machine learning model 308 outputs a performance confidence score 318 representing… the likelihood of achieving performance results that satisfy a success condition”; (Shrivastava, [0070]; [0050]).
Shrivastava teaches training data is selected from other products having similar characteristics (e.g., similar products, similar markets) (see par. 0016), but Shrivastava does not explicitly teach:  
determine a quantity of historical projects of an entity associated with developing the new product and that developed the historical products; and
determine a quantity of industry projects identified in the industry data. 
calculate the predicted success rate of the current project based on the quantity of historical projects, the quantity of industry projects. 

However Gregory teaches: 
determine a quantity of industry projects identified in the industry data (Gregory, [0061]), “a data element may include payer concentration data, such as information that identifies a number of entities associated with a particular area, a market share of each of the respective entities, particular items offered by the respective entities, a number of members associated with an entity (e.g., that have acquired an item), and/or the like…”; (Gregory, [0062]), “a data element may be associated with another entity (e.g., a provider). For example, a data element may include provider concentration data, such as information that identifies a number of entities (e.g., providers) associated with a particular area”; and 
calculate the predicted success rate of the current project based on the quantity of historical projects, the quantity of industry projects (Gregory, [0063]), “insight platform 230 may associate the information with an area, and may determine market indices for the area based on the data elements”; (Gregory, [0069]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the predictions in Shrivastava to include the quantity and calculation limitations as taught by Gregory. The motivation for doing this would have been to improve the method of predicting the performance of a target entity using a machine learning model in Shrivastava (see par. 0003) to efficiently include the results of identifying a potential market based on various factors and data (see Gregory par. 0001).
Shrivastava teaches input data about a target entity used for performance predictions (see par. 0017), but the combination of Shrivastava in view of Gregory does not explicitly teach:  
determine a quantity of historical projects of an entity associated with developing the new product and that developed the historical products.

However Ross teaches: 
determine a quantity of historical projects of an entity associated with developing the new product and that developed the historical products (Ross, [0064]), “… analyze the feed data to determine patterns for future trends based on the feed data received from the feed provider 202. The analysis may determine patterns to predict future trends in the… product development fields… The patterns may be determined by data related to the toy development field, entities associated with toy development, secondary considerations, historic toy development and purchase data, and the like”; (Ross, [0059]), “the entity is the feed provider 202, the entity may provide data directly to the institution data system 210…the data provided from the entity may be its own propriety data, such as product development information, financial data, stock information”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the input data in Shrivastava to include the entity limitations as taught by Ross. The motivation for doing this would have been to improve the method of predicting the performance of a target entity using a machine learning model in Shrivastava (see par. 0003) to efficiently include the results of potential future trend determinants (see Ross par. 0005).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shrivastava et al., U.S. Publication No. 2019/0378048 [hereinafter Shrivastava], in view of Gregory et al., U.S. Publication No. 2018/0144351 [hereinafter Gregory], in view of Sullivan et al., U.S. Patent No. 10,554,817 [hereinafter Sullivan], and further in view of Diskin et al., U.S. Patent No. 9,043,745 [hereinafter Diskin]. 

Referring to Claim 12, the combination of Shrivastava in view of Gregory in view of Sullivan teaches the device of claim 8. Shrivastava teaches training a machine learning model to predict success of a new product (see par. 0016) and Gregory teaches recommendations as to whether an entity should perform an action in association with a particular area (see par. 0084), but the combination of Shrivastava in view of Gregory does not explicitly teach:
wherein the one or more processors, when performing additional action, are configured to:
generate, and provide for display, an alarm message when implementation of the one or more changes fails to satisfy the compliance threshold.

However Diskin teaches: 
 generate, and provide for display, an alarm message when implementation of the one or more changes fails to satisfy the compliance threshold (Diskin, [col. 8, ln. 7-36]), “… a project manager can take remedial actions (e.g., in response to an alert) to ensure that a project is on track for completion by a projected deadline… The project manager can also monitor the effectiveness of the remedial actions by determining whether the scores in the subsequent agile iterations have improved… The evaluation system 100 can… apply configured rules to execute notifications and recommend remedial actions for the alerts…”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the predict success of a new product in Shrivastava to include the alert limitations as taught by Diskin. The motivation for doing this would have been to improve the method of predicting the performance of a target entity using a machine learning model in Shrivastava (see par. 0003) to efficiently include the results of evaluating team performance in a product development environment (see Diskin col. 1, ln. 8-9).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shrivastava et al., U.S. Publication No. 2019/0378048 [hereinafter Shrivastava], in view of Gregory et al., U.S. Publication No. 2018/0144351 [hereinafter Gregory], in view of Sullivan et al., U.S. Patent No. 10,554,817 [hereinafter Sullivan], and further in view of Zhou et al., U.S. Publication No. 2019/0213551 [hereinafter Zhou].

Referring to Claim 9, the combination of Shrivastava in view of Gregory teaches the device of claim 8. Shrivastava teaches performance prediction computing system configured to training a machine learning model to predict performance of a target entity (see par. 0016), but Shrivastava does not explicitly teach: 
wherein the one or more tools include:
the cost and resource optimization tools, the project roadmap and scheduling tools, and  the planning, selection, and prioritization tools.

However Zhou teaches: 
wherein the one or more tools include:
the cost and resource optimization tools, the project roadmap and scheduling tools, and  the planning, selection, and prioritization tools (Zhou, [0023]), “a system is generated that assist (e.g., enterprises) in planning resources for completing projects in a geographical distributed environment… where the projects have constraints of budgets, time to delivery and requirements. The system in one embodiment allows a work flow process to collect the project metrics. In one embodiment, another work flow process with an estimation and price model based on and validated with empirical data, identifies and quantifies numerous factors that affect overall service delivery or product development productivity and risk… Factors such as … historical productivity, turnover rates, skills sets, skill levels, and other factors, priorities in development effort and constraints concerning cost, schedule, risk, and quality may be considered. In one embodiment, the model allows an assessment of the local and affinity factors for various distributions of work to enable more accurate cost and risk estimates to be performed. In one aspect, this enables the user to optimize programs or projects and provides an analytical tool to determine project strategies”; (Zhou, [0035]-[0036]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the predictions in Shrivastava to include the tools limitations as taught by Zhou. The motivation for doing this would have been to improve the method of predicting the performance of a target entity using a machine learning model in Shrivastava (see par. 0003) to efficiently include the results of assessing development efforts and creating task assignments (see Zhou par. 0019).










Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fairfield et al. (US 8214238 B1) – A high performance capability assessment model helps a consumer goods and services business meet the challenges of the global marketplace. As a result, the consumer goods and services business can achieve the clarity, consistency, and well-defined execution of core processes that reduce inefficiencies and waste that result from unnecessary process complexity and exceptions. In addition, the high performance capability assessment model helps the consumer goods and services business to identify specific areas in which improvements may be made and understand how to make the improvements, and establishes levels of capability along the way to reaching an ultimate capability goal.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 4
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTOL STEWART/Primary Examiner, Art Unit 3624